DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramanathan et al. (US 20150378526 A1, hereafter Ramanathan).

Regarding claim 1, Ramanathan teaches a display control device comprising: 
a display unit configured to display, in a portion of a tile in a first-hierarchical-level tiled menu, a tile arrangement image of a second-hierarchical-level tiled menu to be displayed when the tile is selected (Fig. 1, [0023]-[0024], [0029], where the display unit 
a display control unit configured to, when any tile is selected from the first-hierarchical-level tiled menu, cause the display unit to display a second-hierarchical-level tiled menu corresponding to the selected tile (Fig. 1, [0024]-[0025], [0029]-[0030], where the active tile selected by the user shows in a panel 130 portion of the display a tile arrangement of items in the second hierarchical level).

Regarding claim 2, Ramanathan teaches the display control device according to claim 1, wherein, 
when the second-hierarchical-level tiled menu has to be subjected to a scroll operation to display all tiles as a whole (Fig. 1, [0030], where the panel 130 does not show all tiles and requires scrolling to display all tiles), 
the display control unit causes, in accordance with a selected position in a tile region of the tile selected from the first-hierarchical-level tiled menu, the display unit to display the second-hierarchical-level tiled menu scrolled to a position corresponding to the selected position (Fig. 1, [0029]-[0031], where tiles include controls within the tiles, the controls being color coded and corresponding to immediate descendants 131A-134A viewable in the panel 130).

Regarding claim 3, Ramanathan teaches a display control device comprising: 

a display control unit configured to, when a first region that is a portion of a button region of the first button is selected in the first screen, cause the display unit to display the second screen and configured to, when a second region that is a portion of the button region of the first button and differs from the first region is selected in the first screen, cause the display unit to display the third screen (Fig. 1, [0029]-[0032], where the first screen is the swim lane 120 comprising root tiles 121-124, the swim lane serving as a button for display immediate descendants of each tile in panel 130, the different panels comprising different descendants constituting a second screen and third screen; [0035], where selection of a tile in the swim lane causes the change in display by touching a touchscreen, for example).


Regarding claim 5, Ramanathan teaches a non-transitory computer-readable storage medium storing a program for causing a computer to execute a process, the process comprising: 
displaying, in a portion of a tile in a first- hierarchical-level tiled menu, a tile arrangement image of a second-hierarchical-level tiled menu to be displayed when the 
displaying, when any tile is selected from the first- hierarchical-level tiled menu, a second-hierarchical-level tiled menu corresponding to the selected tile (Fig. 1, [0024]-[0025], [0029]-[0030], where the active tile selected by the user shows in a panel 130 portion of the display a tile arrangement of items in the second hierarchical level).

Regarding claim 6, Ramanathan teaches a non-transitory computer-readable storage medium storing a program for causing a computer to execute a process, the process comprising: 
displaying a first screen that displays a first button serving as one button (Fig. 1, [0029]-[0032], where the first screen is the swim lane 120 comprising root tiles 121-124, the swim lane serving as a button for display immediate descendants of each tile in panel 130, the different panels comprising different descendants constituting a second screen and third screen); and 
displaying a second screen when a first region that is a portion of a button region of the first button is selected in the first screen and displaying a third screen when a second region that is a portion of the button region of the first button and differs from the first region is selected in the first screen (Fig. 1, [0029]-[0032], where the first screen is the swim lane 120 comprising root tiles 121-124, the swim lane serving as a button for .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan et al. (US 20150378526 A1, hereafter Ramanathan) in view of Mitsui (US 20170124988 A1).

Regarding claim 4, Ramanathan teaches the display control device according to claim 3, wherein 
the first screen is a first-hierarchical-level screen, and the second screen and the third screen constitute a second-hierarchical-level screen displayed by selecting the first button (Fig. 1, [0029]-[0032], where the first screen is the swim lane 120 comprising root tiles 121-124, the swim lane serving as a button for display immediate descendants of each tile in panel 130), wherein 

the second screen is the second-hierarchical-level screen scrolled to a position corresponding to the first region (Fig. 1, [0030], where the panel 130 view is the descendants scrolled to a first position).
But, Ramanathan does not teach the display control device wherein the third screen is the second-hierarchical-level screen scrolled to a position corresponding to the 34second region. However, this was well known in the art as evidenced by Mitsui (Fig. 3, [0048]-[0051], where selection of a parent item will cause a scroll position to move to a location with the greatest number of dependent items). Both Ramanathan and Mitsui teach screens comprising hierarchical set of data. Mitsui does not teach explicitly teach tiles. While Ramanathan’s tiles do suggest some possibility for controls within a tile to corresponding to certain dependent tiles, there is no explicit teaching of selection of a control within a tile resulting in a scrolled position in panel 130 focusing on the corresponding dependent tile. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to organize a resulting display screen according to the selected control as taught by Mitsui and that doing so would aid the user by providing the most relevant data results or organization of data related to a selected tile.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER D MCLOONE/Primary Examiner, Art Unit 2692